UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT of 1934 For the quarterly period ended:September 30, 2007 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT of 1934 For the transition period from: to Commission file number 333-70868 COMMONCACHE, INC. (Exact name of small business issuer as specified in its charter) Florida 65-1129569 (State or Other Jurisdiction (I.R.S. Employer of Incorporation or Organization) Identification No.) 1021 Ives Dairy Road, Suite 216 Miami, FL33179 (Address of Principal Executive Office) (Zip Code) (305) 249-3121 (Issuer’s telephone number, including area code) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act) Yes £No R The number of shares of common stock outstanding as of October 31, 2007 was 41,182,700. 1 COMMONCACHE, INC. Form 10-QSB for the Quarter Ended September 30, 2007 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Consolidated Balance Sheet 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flow 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis or Plan of Operation. 15 Item 3. Controls and Procedures. 28 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 28 Item 3. Defaults Upon Senior Securities. 29 Item 4. Submission of Matters to a Vote of Security Holders. 30 Item 6. Exhibits. 30 Signatures 2 PART I –FINANCIAL INFORMATION ITEM 1. Financial Statements COMMONCACHE, INC. CONSOLIDATED BALANCE SHEET September 30, 2007 ASSETS (Unaudited) CURRENT ASSETS Cash $ - Accounts receivable 69,983 TOTAL CURRENT ASSETS 69,983 PROPERTY, EQUIPMENT and IMPROVEMENTS, NET 9,953 OTHER ASSETS License, net 237,500 237,500 TOTAL ASSETS $ 317,436 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Bank overdraft $ 5,461 Accounts payable 5,153 Accrued expenses 61,000 TOTAL CURRENT LIABILITIES 71,614 TOTAL LIABILITIES 71,614 COMMITMENTS AND CONTINGENCIES SHAREHOLDERS'EQUITY Preferred stock , no par value, authorized 10,000,000, issued and outstanding no shares. - Common stock , par value $0.001, authorized 100,000,000, issued and outstanding 41,182,700 shares. 41,183 Additional paid-in capital 288,817 Accumulated deficit (84,178 ) TOTAL SHAREHOLDERS' EQUITY 245,822 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 317,436 3 COMMONCACHE, INC. CONSOLIDATED STATEMENTS OF OPERATIONS From February 21, Three MonthsEnded (Inception) Through September 30, September 30, 2007 2007 (Unaudited) (Unaudited) NET REVENUE $ 69,983 $ 75,516 COST OF SALES 45,000 45,000 GROSS PROFIT 24,983 30,516 COSTS AND EXPENSES Sales and Marketing Costs 50,000 55,295 Administration Costs 24,441 59,397 TOTAL COSTS AND EXPENSES 74,441 114,692 OPERATING LOSS (49,458 ) (84,176 ) INTEREST EXPENSE - (2 ) NET LOSS $ (49,458 ) $ (84,178 ) Weighted Average Shares Outstanding 37,090,928 37,030,642 Basic and Fully Diluted Net Loss per Share $ (0.001 ) $ (0.002 ) The accompanying notes are an integral part of the financial statements. 4 COMMONCACHE, INC. CONSOLIDATED STATEMENT OF CASH FLOW From February 21, (Inception) Through September 30, 2007 (Unaudited) Cash Flows From Operating Activities: NET LOSS $ (84,178 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 1,447 Amortization of intangible assets 12,500 Changes in operating assets and liabilities: Accounts receivable (69,983 ) Accounts payable 5,152 Accrued expenses 61,000 Net cash used in operating activities (74,061 ) Cash Flow From Investing Activities: Purchases of property, equipment and improvements (11,400 ) License (250,000 ) Net cash used in investing activities (261,400 ) Cash Flow From Financing Activities: Capital investment 330,000 Net cash provided by investing activities 330,000 NET DECREASE IN CASH AND EQUIVALENTS (5,461 ) Cash and cash equivalents at beginning of the period - CASH AND CASH EQUIVALENTS AT END OF PERIOD $ (5,461 ) SUPPLEMENTARY INFORMATION Interest paid $ - Income taxes paid $ - NONCASH AND FINANCING ACTIVITIES Acquisition of Subsidiary $ 330,000 Retired shares $ 16,500 Stock issued to retire debt $ 118,135 Recapitalization resulting from acquisition $ 42,834 The accompanying notes are an integral part of the financial statements. 5 COMMONCACHE, INC. Notes to Consolidated Financial Statements For the Three Months Ended September 30, 2007 and the Period From February 21, 2007 (“date of inception”) through September 30, 2007 NOTE A - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation—Commoncache, Inc was incorporated in the state of Florida on February 21, 2007. The Company, located in Miami, Florida, was established as a marketing entity for the promotion, sale and distribution of telecommunication equipment. During the period from February 21, 2007 (Inception) through September 30, 2007, the Company completed a share exchange with a public shell company (Reverse Acquisition) that was treated as a capital transaction, which requires equity to be restated to reflect the merger and share exchange as of the earliest period presented. The interim financial statements presented herein have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (the “Commission”) for interim financial information.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for completefinancial statement presentation and should be read in conjunction with theaudited financial statements and relatedfootnotes thereto included in the Company's Current Report on Form 8-K/A, filed with the
